Citation Nr: 0719588	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  02-05 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD) prior to November 
27, 2002.

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD from November 27, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from August 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
granted service connection for PTSD and assigned a 10 percent 
rating, effective August 31, 1999.  

The veteran appealed the rating assigned for his PTSD.  In an 
October 2003 rating decision, the RO granted a 30 percent 
rating for PTSD, effective November 27, 2002.  As such, the 
veteran has been assigned staged ratings for his PTSD.  
Accordingly, the issue has been separated as indicated on the 
initial page of this decision.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings).  

The case was remanded for further evidentiary development in 
April 2004 and June 2006.  The case has now been returned to 
the Board for appellate review.  

The Board notes that the veteran's representative submitted 
additional evidence in support of the claim for a higher 
rating for the service-connected undiagnosed illness 
manifested by arthralgia, fatigue and headaches in September 
2006.  However, that issue was addressed in the Board's June 
2006 decision.  Hence, it is no longer in appellate status 
and will not be addressed herein.  The matter is REFERRED to 
the RO for any action deemed necessary.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  Prior to November 27, 2002, the veteran's PTSD was 
productive of occupational and social impairment due to mild 
symptoms which decreased work efficiency during periods of 
stress.  

3.  From November 27, 2002, the veteran's PTSD is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to characteristic 
symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for PTSD were not met prior to November 27, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  

2.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met during the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, the veteran's claim for entitlement to service 
connection for PTSD was received in August 1999, prior to the 
enactment of the VCAA.  During the course of his appeal for a 
higher initial rating, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating in a July 2003 
letter.  At this time, he was also advised to submit any 
medical evidence he may have.  In a June 2006 letter, he was 
again advised of the evidence needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  He was also notified 
regarding how disability ratings and effective dates are 
assigned, and the types of evidence to establish such.  The 
case was last readjudicated in January 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service private and VA treatment records, and 
VA examination reports.  The veteran was advised that consent 
forms were needed to obtain any additional counseling records 
from C. Morgan, Ph.D.  However, he did not submit the 
requested consent forms.  In May 2006, he responded that he 
had no other information or evidence to give VA to 
substantiate his claim and he requested that his claim be 
decided as soon as possible.  In September 2006, his 
representative submitted additional private treatment reports 
on his behalf.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, submitting private medical reports and 
statements.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The veteran served on active duty from August 1988 to 
September 1992.  In August 1999, he filed a claim for service 
connection for PTSD.  Service connection for PTSD was 
granted, and the veteran filed a notice of disagreement with 
the initial 10 percent rating assigned.  In an October 2003 
rating decision, the veteran's disability rating was 
increased to 30 percent, effective November 27, 2002.  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

The veteran's service-connected PTSD is currently rated 30 
percent disabling under the provisions of Diagnostic Code 
9411 of the Schedule for Rating Disabilities, 38 C.F.R. § 
4.130 (2006).  The regulations are cited, in pertinent part, 
below:  

A 10 percent disability rating is assigned when there is 
occupational and social impairment de to mild or transient 
symptoms which decreased work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or, symptoms controlled by continuous medication.  

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2006).  Rather, GAF scores are but one 
factor to be considered in conjunction with all the other 
evidence of record.  

The veteran contends that he is entitled to a higher rating 
for his service-connected PTSD.  However, after careful 
consideration of all procurable and assembled data, the Board 
finds that higher ratings are not warranted at any time 
during the rating period because the evidence does not 
demonstrate that his symptoms are severe enough to warrant 
higher ratings.  

At his initial VA examination in March 2000, the veteran was 
not diagnosed with PTSD.  Rather, he was diagnosed with a 
generalized anxiety disorder.  The examiner noted that the 
veteran experienced some sleep disturbance, with occasional 
restless sleep.  However, there were no signs of anger, 
irritability, panic or despair.  His responses were 
spontaneous and relevant.  Cognitive functioning and memory 
appeared to be intact and he was very focused with no signs 
of deficits in concentration.  There were also no obsessive-
compulsive or ritualistic behaviors.  He was found to be 
somewhat anxious.  He reported that he maintained full-time 
employment and lived with his girlfriend, whom he planned to 
marry.  The examiner stated that tests suggested no severe 
pathology and the veteran did not meet the criteria for a 
diagnosis of PTSD.  His GAF was 65.  In September 2000, he 
was diagnosed with PTSD.  At that time, his reported symptoms 
included unpleasant recollections of his stressors, 
difficulty sleeping, irritability, and difficulty 
concentrating.  He also had a strong startle reaction.  
Similar symptoms were noted in a Vet Center report dated in 
August 2002.  

The Board finds that the symptoms and impairment noted at 
these evaluations is consistent with the level of disability 
associated with a 10 percent rating, i.e., the veteran 
experienced occupational and social impairment due to mild 
symptoms which decreased his efficiency.  His GAF score of 65 
is also compatible with this finding.  As noted above, a GAF 
score of 61 to 70 indicates some mild symptoms, but generally 
functioning well and having some meaningful interpersonal 
relationships.  Although he reported some difficulty 
sleeping, such was only occasional, and his overall 
symptomatology more nearly approximates the criteria for a 10 
percent evaluation.

However, upon VA examination on November 27, 2002, the 
veteran reported increased symptoms and his GAF was 
determined to be 55.  At the evaluation, he was noted to be 
well-groomed, but tense and nervous.  His speech was rapid 
and pressured; his mood was anxious; and his affect was 
constricted.  He indicated that he had been married for two 
years and he had two children.  However, he was experiencing 
marital difficulties, which were being addressed in marital 
counseling.  Also, he had become short-tempered with his 
children.  He experienced more chronic sleep impairment and 
he tried medication, but it was not effective.  He had a poor 
energy level.  As a result, he no longer liked to go out 
socially with his spouse and he gave up riding his 
motorcycle.  He worked as a nurse consultant and had worked 
for the same company for the past seven years.  Prior to that 
time, he worked as a hospital nurse, but he was not able to 
deal with dead people and left that line of work.  The 
examiner concluded that the veteran's PTSD was moderate in 
nature.  

Based on these findings, the RO determined that the veteran 
was entitled to a 30 percent rating, effective the date of 
the most recent VA examination and the earliest medical 
evidence documenting the increased symptomatology.  The Board 
finds that the medical evidence does not support the 
assignment of a higher rating.  Upon VA mental examinations 
in November 2002 and June 2004, the examiners assigned a GAF 
score of 55.  As noted above, a GAF score of between 51 and 
60 indicates only moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Thus, while 
there is some evidence showing occupational and social 
impairment with reduced reliability and productivity due to 
characteristic symptomatology, on balance, the preponderance 
of the evidence is against the claim for a higher rating to 
50 percent.  In fact, the veteran continues to maintain full-
time employment and although he has experienced marital 
difficulties, he was engaging in regular therapy to address 
those issues.  Moreover, he reportedly has some friends whom 
he sees occasionally.  

Further, on evaluation in June 2004, there was no evidence of 
a thought disorder; his attention and concentration were 
reported to be within normal limits except when he was in a 
self-reported state of derealization.  He denied 
hallucinations or delusions.  His long and short-term memory 
was commensurate with his age and he was able to sleep 5-6 
hours per night.  Finally, his level of abstraction and 
insightful thinking was within normal limits, as were his 
commonsense thinking and judgment.  

In short, the symptoms experienced by the veteran are more 
akin to the criteria for the 30 percent rating - depressed 
mood, mild memory loss, anxiety, suspiciousness, and chronic 
sleep impairment; and did not reflect the symptoms associated 
with a 50 percent rating - panic attacks more than once a 
week, impaired judgment, difficulty understanding complex 
commands, impaired abstract thinking, and circumstantial, 
circumlocutory, or stereotyped speech.  While there was 
mention of decreased motivation, he was noted to still be 
working full time, and had no disciplinary action or 
reprimands at work.  Thus, his symptomatology more nearly 
approximates the criteria for a 30 percent evaluation.  
Accordingly, under the criteria of Diagnostic Code 9411, a 
rating higher than 30 percent is not warranted at any time 
during the appeal period.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
ratings higher than those assigned, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 10 percent for PTSD prior to 
November 27, 2002 is denied.  

An initial rating in excess of 30 percent for PTSD from 
November 27, 2002 is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


